Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 16/366,061 filed on 3/27/19 has a total of 20 claims pending for examination; there are 3 independent claims and 17 dependent claims, all of which are examined below.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No 20050279532 to Ballantyne et al. (hereinafter Ballantyne).
With regards to claims 1 and 11, Ballantyne teaches a method to configure an analytics engine in a drilling system [abstract, paragraph 2], the method comprising: 
receiving a plurality of input streams of data at a streaming application from one or [note use of alternate language] more sensors of the drilling system [paragraphs 14, 15, 34, 35, 43], the plurality of input streams of data including drilling data, the streaming application comprising at least one configurable operator receiving at least a subset of the plurality of input streams of data [abstract, paragraphs 15, 48, 54, 60]; 
detecting a change in a number of the plurality of input streams of data to the streaming application [paragraphs 10-17, 42];
generating a configuration data input stream in response to detecting the change in the number of the plurality of input streams of data, the configuration data input stream comprising an identification of active input streams of data to the at least one configurable operator [paragraphs 10-17, 34, 35, 42-43, 48, 54, 60]; and 
configuring the at least one configurable operator by providing the configuration data input stream as an input stream to the at least one configurable operator, the at least one configurable operator configured in response to the identification of the active input streams of data to the at least one configurable operator [paragraphs 10-17, 34, 35, 42-43, 48, 54, 60]. 

With regards to claim 2, Ballantyne teaches the method of claim 1, wherein the at least one configurable operator joins the active input streams of data into a single output stream of data [paragraphs 10-17, 34, 35, 42-43, 45-49, 45, 54, 60]. 

With regards to claim 3, Ballantyne teaches the method of claim 1, wherein the at least one configurable operator joins the active input streams of data into a plurality of output streams of data [paragraphs 10-17, 34, 35, 42-43, 45-49, 54, 60]. 

With regards to claim 4, Ballantyne teaches the method of claim 1, wherein the change in the number of the plurality of input streams of data to the streaming application comprises an addition of an input stream of data to the plurality of input streams of data [paragraphs 10-17, 34, 35, 42-43, 45-49, 54, 60]. 

With regards to claim 5, Ballantyne teaches the method of claim 1, wherein the change in the number of the plurality of input streams of data to the streaming application comprises a removal of an input stream of data from the plurality of input streams of data [paragraphs 10-17, 34, 35, 42-43, 45-49, 54, 60]. 

With regards to claim 6, Ballantyne teaches the method of claim 1, wherein the change in the number of the plurality of input streams of data to the streaming 

With regards to claim 7, Ballantyne teaches the method of claim 1, wherein the plurality of inputs streams of data comprise data packets associated with at least one of [note use of alternate language] a lateral acceleration, a rotations per minute (RPM), a tension, a flow rate, a temperature, or a pressure associated with a drill string of a drilling operation [paragraphs 11, 29, 39, 42, 49, 56]. 

With regards to claim 8, Ballantyne teaches the method of claim 1, wherein the identification of the active input streams of data comprises at least a unique bit string for each of the active input streams of data [paragraph 35]. 

With regards to claim 9, Ballantyne teaches the method of claim 1, further comprising: outputting, via the at least one computing device, an output stream of data of the streaming application, the output stream of data based on the plurality of input streams of data and an output stream of data of the at least one configurable operator [paragraphs 8, paragraphs 10-17, 48, 54, 60]. 

With regards to claim 10, Ballantyne teaches the method of claim 9, wherein the output stream of data of the streaming application includes at least one of [note use of alternate language] a dysfunction indices, a mechanical specific energy, a rig state, a borehole condition, a toolwear feedback, or a rig control feedback [paragraphs 8, paragraphs 10-17, 48, 54, 60]. 


With regards to claim 12, Ballantyne teaches the system of claim 11, wherein the one or more sensors are associated with a drilling operation [paragraph 12]. 

With regards to claim 13, Ballantyne teaches the system of claim 11, wherein the one or more sensors are positioned on a surface of a wellbore [paragraphs 10-17, 34, 35, 42-43, 45-49, 45, 54, 60].
 
With regards to claim 14, Ballantyne teaches the system of claim 11, wherein the one or more sensors include at least one [note use of alternate language] of a strain gauge, an accelerometer, a gyroscope, or a seismometer associated with the drilling operation [paragraphs 11, 29, 39, 42, 49, 56]. 

With regards to claim 15, Ballantyne teaches the system of claim 11, wherein the one or more sensors are positioned below a surface of a wellbore [paragraphs 10-17, 34, 35, 42-43, 45-49, 45, 54, 60].
 
With regards to claim 16, Ballantyne teaches the system claim 11, wherein the one or more sensors includes a multi-channel sensor, the multi-channel sensor measuring additional drilling data and outputting the additional drilling data as an input stream channel [paragraphs 10-17, 33, 34, 35, 42-43, 45-49, 45, 54, 60]. 

With regards to claim 17, Ballantyne teaches the system of claim 11, wherein the at least one computing device outputs an output stream of data of the streaming application, the output stream of data based on the plurality of input streams of data and an output stream of data of the at least one configurable operator [paragraphs 10-17, 34, 35, 42-43, 45-49, 45, 54, 60]. 

With regards to claim 18, Ballantyne teaches the system of claim 17, wherein the output stream of data of the streaming application includes at least one of a dysfunction indices, a mechanical specific energy, a rig state, a borehole condition, a toolwear feedback, or a rig control feedback [paragraphs 10-17, 34, 35, 42-43, 45-49, 45, 54, 60]. 

With regards to claim 19, Ballantyne teaches a system to configure an analytics engine in a drilling system [abstract, paragraph 2], the system comprising: 
one or more [note use of alternate language] sensors measuring drilling data of a drill-string of a wellbore and outputting the drilling data as a plurality of input streams of data [paragraphs 14, 15, 34, 35, 43, 48, 54, 60]; 
at least one computing device in communication with the one or more sensors, the at least one computing device generating a streaming application that processes the plurality of input streams of data by executing application logic, the streaming application including at least one configurable operator receiving at least a subset of the plurality of input streams of data, the at least one computing device detecting a change in a number of the plurality of input streams of data from the one or more [note use of alternate language] sensors to the streaming application [paragraphs 10-17, 34, 35, 42-43, 45-49, 54, 60], the at least one computing device 
generating a configuration data input stream in response to detecting the change in the number of the plurality of input streams of data, the configuration data input stream comprising an identification of active input streams of data to the at least one configurable operator [paragraphs 10-17, 34, 35, 42-43, 45-49, 54, 60], and the at least one computing device 
configuring the at least one configurable operator by providing the configuration data input stream as an input stream to the at least one configurable operator, the at least one configurable operator configured in response to the identification of the active input streams of data to the at least one configurable operator [paragraphs 10-17, 34, 35, 42-43, 45-49, 54, 60], 
the at least one computing device outputting an output stream of data of the streaming application, the output stream of data of the streaming application based on the plurality of input streams of data and an output stream of data of the at least one configurable operator [paragraphs 10-17, 34, 35, 42-43, 45-49, 54, 60]; and 
a controller in communication with the at least one computing device, the controller receiving the output stream of data of the streaming application and controlling the drill-string by generating a control signal based on the output stream of data of the streaming application [paragraphs 10-17, 34, 35, 42-43, 45-49, 54, 60]. 

With regards to claim 20, Ballantyne teaches the system of claim 19, wherein the output stream of data of the streaming application includes at least one of a dysfunction . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20150083493 to Wassell teaches a drilling system having system and methods for monitoring and controlling the drilling operation.
US Patent Application Publication No. 20070215384 to Ingerslew et al. teaches increasing efficiency of a drilling tool having system and methods for monitoring and controlling the drilling operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181